DETAILED ACTION

This action is in response to the amendment filed on 1/21/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
In claim 7, line 6 delete “or a textile” and insert therein - - and a textile - - for a proper Markush grouping (See MPEP 2173.05(h))/for proper form.
In claim 8, line 8 delete “, organic” and insert therein - - , and organic - - for a proper Markush grouping (See MPEP 2173.05(h))/for proper form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 requires “a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue which is capable of being fused with the thermoplastic resin 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shehata (U.S. Patent 5,445,874) in view of Johnson et al. (U.S. Patent 5,682,618) and as evidenced by Dupont (“Material Safety Data Sheet SONTARA SPUNLACED FABRICS (ALL TYPES)”).
Shehata discloses a vapor-permeable and virus-barrier laminate comprising a plurality of material layers: at least one (outer) thermoplastic resin fiber layer of for example Dupont Sontara (i.e. fibers of polyester and/or polyamide (see regarding claim 7) and having a melting point of = or > 250 oC as evidenced by Dupont) with a gram weight of 5-200 g/m2 for example from about 40 to 200 g/m2 as is used in the examples; at least one thermoplastic elastomer film layer of for example Dupont Hytrel (i.e. polybutylene terephthalate derivatives and mixtures (see regarding claim 8) and having a melting point of 200 oC) with a thickness of 4-100 µm such as about 19 to about 76 µm which is vapor-permeable and virus-barrier; and a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue for example thermoplastic adhesive having melting point oC which is fused (by melting) with the thermoplastic resin fiber layer and the thermoplastic elastomer film layer with a gram weight of 0.1 g/m2 or more for example from about 17 to about 27 g/m2 as used in the examples (Column 1, lines 6-12 and Column 2, line 55 to Column 4, line 2 and the Examples).
As to the limitation in claim 1 of “A stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate used in a protective textile product”, in claim 6 of “A protective textile product in which a vapor-permeable and virus-barrier laminate is used and the stitching method of claim 1 is used to form a fluid impervious seam at the stitched portion of the laminate”, in claims 1 and 6 of “wherein, in said stitching method for forming a seam of a laminate, the part of the laminate to form a seam is overlapped or stacked to, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate, but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate”, and claims 2 and 10, Shehata teaches the laminate is used in/to form a protective textile product such as protective apparel (i.e. regarding claim 10 a garment) without expressly teaching the method to form the laminate into the protective textile product.  It is known in the same art to form a laminate (e.g. comprising a plurality of material layers and further including at least one (outer) thermoplastic resin fiber layer (22) and at least one thermoplastic elastomer film layer (24)) into a protective textile product such as a garment with reinforced (reinforcing strip 78), (heat) sealed and viral resistant including to liquid containing virus (considered fluid impervious) seam(s) (such as to attach the sleeves) by a heat stitching method wherein the part of the laminate (72 of Figure 7 or 24, 22 of Figure 8) to form a seam is stacked to another laminate (74 of Figure 7 or 22a,24,22b of Figure 8) (and including wherein the at least one (outer) thermoplastic resin fiber layer (22) contacts the another laminate), and then is heat-sealed by energizing the layers of the laminate (and the reinforcing strip) to a molten state wherein the optimum quantity of energy does not apply excess energy as may oC as evidenced by Dupont) with a gram weight of from about 40 to 200 g/m2; at least one thermoplastic elastomer film layer of Dupont Hytrel (i.e. polybutylene terephthalate derivatives and mixtures and having a melting point of 200 oC) with a thickness of about 19 to about 76 µm which is vapor-permeable and virus-barrier; and a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue of thermoplastic adhesive having melting point from about 37 to about 55 oC which is fused (by melting) with the thermoplastic resin fiber layer and the thermoplastic elastomer film layer with a gram weight of about 17 to about 27 g/m2 as is the express direction set forth by Shehata to form the laminate wherein the laminate is further used in/to form a protective textile product as directed by Shehata using the method taught by Johnson (such as to attach the sleeves of the apparel), i.e. a stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate used in a textile product wherein, in the stitching method for forming a seam of a laminate, the part of the laminate to form a seam is stacked to another laminate, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate and wherein the heat sealing causes all material layers to experience a certain extent of melting (not only as expressly directed by Johnson wherein the layers of the laminate are energized to a molten state but as is required so that the outer at least one thermoplastic resin fiber layer having the highest melting point of the material layers is capable of heat sealing and thus further regarding claim 2 wherein the heat sealing causes all material layers including those having a lower 
Regarding claim 3, Johnson teaches the heat sealing is conducted by performing thermal press at the stacked portion of the laminate and another laminate by means of a heat-stitching device, i.e. welding system 90 including welding wheel 91, to form a suture (i.e. a uniting of parts).  
Regarding claim 4, Johnson teaches the heat sealing is conducted at a pressure of 0.001 to 1 MPa for example 0.414 MPa (Example 9) wherein the optimum quantity of energy is determined as a function of the time and is sufficient to not weaken the laminate (Column 11, lines 3-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat sealing as taught by Shehata as modified by Johnson is conducted at a pressure of 0.001 to 1 MPa with a time determined (e.g. of 0.01 to 600 s) to achieve delivering the optimum quantity of energy without weakening the laminate as directed by Johnson, it being noted there is no evidence of record the claimed time range is critical and neither Shehata nor Johnson teach away from the claimed range (See MPEP 2144.05)
Regarding claims 9 and 11, Shehata teaches the bonding layer is a scattered or sprayed powder layer considered a non-continuous dot or strip layer (Column 3, lines 58-61).  Alternatively, it is known to sufficiently bond the at least one thermoplastic resin fiber layer and at least one thermoplastic elastomer film layer discontinuously such as in a pattern (e.g. of a point/dot) with a percent bonding surface area of 7-30% as evidenced by Johnson (Column 3, lines 36-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the bonding layer .
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shehata in view of Waldrop (U.S. Patent Application Publication 2001/0039989) and as evidenced by Dupont.   
Shehata is described above in full detail.
As to the limitation in claim 1 of “A stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate”, in claim 6 of “A protective textile product in which a vapor-permeable and virus-barrier laminate is used and the stitching method of claim 1 is used to form a fluid impervious seam at the stitched portion of the laminate”, in claims 1 and 6 of “wherein, in said stitching method for forming a seam of a laminate, the part of the laminate to form a seam is overlapped or stacked to, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate, but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate” and claims 2 and 10, Shehata teaches the laminate is used to form a protective textile product such as protective apparel (i.e. regarding claim 10 a garment) without expressly teaching the method to form the laminate into the protective textile product.  It is known in the same art to form a laminate (e.g. comprising thermoplastic fibers) into a protective textile product such as a disposable (i.e. consumable) garment with fused seam(s) (such as to attach the sleeves, legs, etc.) without holes (considered fluid impervious) by a heat stitching method wherein the part of the laminate to form a seam is stacked to another laminate, and then heat-sealed by energizing the laminates to melt without burning through as taught by Waldrop (Figure 1 and Abstract and Paragraphs 0002, 0003, 0008-0010, 0012, 0013, and 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of oC as evidenced by Dupont) with a gram weight of from about 40 to 200 g/m2; at least one thermoplastic elastomer film layer of Dupont Hytrel (i.e. polybutylene terephthalate derivatives and mixtures and having a melting point of 200 oC) with a thickness of about 19 to about 76 µm which is vapor-permeable and virus-barrier; and a bonding layer formed between the thermoplastic resin fiber layer and the thermoplastic elastomer film layer by a glue of thermoplastic adhesive having melting point from about 37 to about 55 oC which is fused (by melting) with the thermoplastic resin fiber layer and the thermoplastic elastomer film layer with a gram weight of about 17 to about 27 g/m2 as is the express direction set forth by Shehata to form the laminate wherein the laminate is further used in/to form a protective textile product as directed by Shehata using the method taught by Waldrop (such as to attach the sleeves, legs, etc. of the apparel), i.e. a stitching method for making a fluid impervious seam at a vapor-permeable and virus-barrier laminate used in a protective textile product wherein, in the stitching method for forming a seam of a laminate, the part of the laminate to form a seam is stacked to another laminate, and then is heat-sealed; wherein, the temperature of heat sealing is higher than or equal to the highest melting point of the material layers in the laminate and wherein the heat sealing causes all material layers to experience a certain extent of melting (not only as directed by Waldrop wherein the laminates are energized to melt but as is required so that the outer at least one thermoplastic resin fiber layer having the highest melting point of the material layers is capable of heat sealing and thus further regarding claim 2 further wherein the heat sealing causes all material layers including those having a lower melting point to experience a certain extent of melting), but lower than the temperature at which perforation or decomposition occurs in any material layer in the laminate (i.e. to melt without burning through as taught by Waldrop), not only as a 
Regarding claim 3, Waldrop teaches the heat sealing is conducted by performing thermal press at the stacked portion of the laminate and another laminate by means of a heat-stitching device (i.e. at least a wheel and a horn) to form a suture (i.e. a uniting of parts).  
Regarding claims 9 and 11, Shehata teaches the bonding layer is a scattered or sprayed powder layer considered a non-continuous dot or strip layer (Column 3, lines 58-61).  
Claims 4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shehata and Waldrop and as evidenced by Dupont as applied to claims 1-3 and 6-11 above, and further in view of Johnson.
Regarding claim 4, Shehata as modified by Waldrop and as evidenced by Dupont above teach all of the limitations in claim 4 except for expressly teaching the heat sealing pressure and time.  Johnson teaches similar heat sealing is conducted at a pressure of 0.001 to 1 MPa for example 0.414 MPa (Example 9) wherein the optimum quantity of energy is determined as a function of the time and is sufficient to not weaken the laminate (Column 11, lines 3-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the heat sealing as taught by Shehata as modified by Waldrop and as evidenced by Dupont is conducted at a pressure of 0.001 to 1 MPa with a time determined (e.g. of 0.01 to 600 s) to achieve delivering the optimum quantity of energy without weakening the laminate as taught by Johnson, it being noted there is no evidence of record the claimed ranges are critical and none of Shehata, Waldrop, or Johnson teach away from the claimed ranges (See MPEP 2144.05)
Regarding claims 9 and 11, as noted above Shehata teaches the bonding layer is a scattered or sprayed powder layer considered a non-continuous dot or strip layer.  Alternatively, Johnson is described above in full detail.  It would have been obvious to one of ordinary skill in the art before the .

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.
The claims as amended and new claim are fully addressed above.
Applicants argue, “However, nothing in Shehata teaches or suggests that the laminate of Shehata being used in stitching method for making a fluid impervious seam in a protective textile product, as required by claim 1.”.
This argument is not persuasive wherein Shehata teaches the laminate is used in/to form a protective textile product such as protective apparel without expressly teaching the method to form the laminate into the protective textile product which method is well understood to include using the laminate in a stitching method for making a fluid impervious seam (such as to attach the sleeves by the part of the laminate to form a seam is stacked to another laminate, and then is heat-sealed) as evidenced by Johnson.  
Applicants further argue, “Johnson teaches that ultrasonic welding has conventionally resulted in seam structure that lacks the necessary tensile strength for viral protective apparel, and that its reinforced resistant seam 70 has the necessary strength to be a viral resistant seam by having the reinforcing strip 78 (see Johnson, Abstract, lines 20 - 35 of col. 3, and line 7 of col. 10). Nothing in Johnson teaches or suggests that stacking/overlapping and then heat treating the laminate in Shehata would be capable of forming a fluid impervious seam at a vapor-permeable and virus-barrier laminate 
This argument is not persuasive wherein none of the claims are commensurate in scope with this argument as none of the claims preclude a reinforced seam such as the seam further comprising a reinforcing strip as taught by Johnson (and Shehata as modified by Johnson).
Applicants further argue, “However, nothing in Waldrop teaches or suggests that its ultrasonic welding would have the necessary properties (e.g., tensile strength, liquid permeability) to achieve a virus-barrier seam for a protective textile product.”.
This argument is not persuasive including wherein none of the claims are commensurate in scope with this argument as none of the claims require a “virus-barrier seam” or a seam with any particular tensile strength property.  Waldrop teaches fused seam(s) (such as to attach the sleeves, legs, etc.) without holes (i.e. fluid impervious seam(s) as required by the claims).
Applicants further argue, “Further, as common knowledge by one of ordinary skill in the art, a stitching process requires energy impulses at higher frequencies to provide sealing suitable for a virus-barrier in a protective product. However, Waldrop utilizes a rotatable anvil wheel and a resonating horn to provide ultrasonic vibration to the two piled sheetlike work pieces (see Waldrop, paragraph [0006]), which would not be capable of providing energy impulses at said higher frequencies. Accordingly, the ultrasonic seam formed by Waldrop would have microscopic openings that would allow for passage of viruses, and therefore the ultrasonic seam in Waldrop would not be suitable for forming a fluid impervious seam used in a protective textile product.”.
This argument is not persuasive wherein there is no evidence of record “as common knowledge by one of ordinary skill in the art, a stitching process requires energy impulses at higher frequencies to provide sealing suitable for a virus-barrier in a protective product” or “which would not be capable of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746